


EXHIBIT 10.7

 

POST CLOSING AGREEMENT

 

THIS POST-CLOSING AGREEMENT (“Agreement”) is made as of December       , 2011,
by and between HARDINGE INC., a New York corporation having an address of One
Hardinge Drive, Elmira, New York 14902 (“Borrower”), HARDINGE TECHNOLOGY
SYSTEMS, INC., a New York corporation having an address of One Hardinge Drive,
Elmira, New York 14902 (“Guarantor”), and M&T BANK    , a New York banking
corporation with banking offices at One M&T Plaza, Buffalo, New York 14240,
Attention: Office of General Counsel (“Lender”).

 

Pursuant to the terms of a certain commitment letter dated October 31, 2011
(“Commitment Letter”), Lender agreed to make a loan to Borrower in the amount of
Twenty-Five Million and 00/100 Dollars ($25,000,000.00) (the “Loan”).  The Loan
will be evidenced by a Replacement Daily Adjusting LIBOR Revolving Line Note in
the total principal amount of $25,000,000.00 by Borrower to the order of Lender
(the “Note”).  The Note is secured by, among other things, a Credit Agreement, a
Guaranty, a Negative Pledge Agreement, a General Security Agreement and a
Restated Pledge of Securities Agreement, all of even date herewith (collectively
with the Note, the “Loan Documents”).

 

A.            Borrower acknowledges that as part of the consideration for the
Loan, Lender has received a pledge of sixty-five percent (65%) of the stock of
Hardinge Holdings GmbH, a foreign subsidiary of Borrower (the “Holding Co.”)
(the “Pledge”).  It is the understanding of the parties hereto that other than
Hardinge Taiwan Precision Machinery Limited and Canadian Hardinge Machine Tool
Ltd., both of which are 100% owned by Borrower, all of the stock in Borrower’s
foreign subsidiaries is currently directly or indirectly held by Holding Co.

B.            Borrower and Guarantor acknowledge that Lender and its counsel are
requiring certain items that have not been provided as of the closing date.

C.            Borrower acknowledges and agrees that Lender will not make the
Loan in the absence of this Agreement.

 

NOW, THEREFORE, for and in consideration of Lender making the Loan to Borrower
and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.              The above recitals are true and correct and are incorporated
herein by reference.

 

2.              Borrower agrees to obtain an opinion letter from New York
counsel regarding the authority and due execution of the Pledge by Borrower (the
“New York Opinion”).  Borrower also agrees to obtain an opinion letter from its
Swiss counsel opining as to the authority and enforceability of the Pledge by
Holding Co. relative to the foreign stock or assets of Holding Co. (the “Swiss
Opinion”).  Both the New York Opinion and the Swiss Opinion are to be
substantially the same as the prior opinions on the same subject delivered to
Lender in connection with the $10,000,000 Revolving Loan dated December 10,
2009.

 

--------------------------------------------------------------------------------


 

3.              Borrower shall provide the items in Paragraph 2 above by
December 30, 2011.

 

4.              Event of Default.  Borrower’s and Guarantor’s failure to perform
their obligations by the dates stated herein shall be an Event of Default under
the Loan Documents.

 

IN WITNESS WHEREOF, the parties below have entered into this Agreement as of the
day and year first above written.

 

 

BORROWER:

 

 

 

HARDINGE INC.

 

 

 

 

 

By:

/s/ Edward J. Gaio

 

 

Name:

Edward J. Gaio

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

HARDINGE TECHNOLOGY SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Richard L. Simons

 

 

Name:

Richard L. Simons

 

 

Title:

President

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

M&T BANK

 

 

 

 

 

By:

/s/ Susan A. Burtis

 

 

Name:

Susan A. Burtis

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------
